            Case 4:20-cv-00227-HCA Document 22 Filed 03/17/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

DOMECO FUGENSCHUH,

       Plaintiff,                                                Case No.: 4:20-cv-00227

vs.

BRIAN MINNEHAN, Individually And In His              MOTION TO CONTINUE DISCOVERY
Official Capacity As A Law Enforcement                     AND TRIAL DATES
Officer For The Des Moines Police                            (NOT RESISTED)
Department; RYAN STEINKAMP,
Individually And In His Official Capacity As
A Law Enforcement Officer For The Des
Moines Police Department; DANA
WINGERT, Individually And In His Official
Capacity As A Law Enforcement Officer For
The Des Moines Police Department, And
CITY OF DES MOINES, IOWA,

       Appellee.


       COMES NOW Officer Steinkamp and moves this Court to Continue the Discovery and

Trial Dates as follows:

       1.       The current applicable deadlines include:

                Discovery Deadline 7/30/21:
                Dispositive Motion 9/01/21; and
                Trial Date 2/14/22.

       2.       Currently pending in Iowa District Court for Polk County is a post- conviction

relief (PCR) trial on behalf of the Plaintiff against the State of Iowa. (Polk County District Court

No. PCCE086050). That trial date is set for July 7, 2021. It is unlikely that a decision would be

rendered in that matter before the discovery deadline expires.

       3.       The PCR decision has a significant bearing on this matter. Under Heck v.

Humphrey, 512 U.S. 477 (1994) certain of the claims asserted by the Plaintiff may not be viable,
            Case 4:20-cv-00227-HCA Document 22 Filed 03/17/21 Page 2 of 3




if the underlying conviction is not set aside. Requiring discovery before the PCR decision is

rendered would be a waste of not only the parties’ resources, but judicial resources.

       4.       All of the parties have now agreed to consent to the magistrate judge handling all

remaining matters in this action including trial. None of the parties resist this motion to

continue.

       5.       This Defendant prays that the discovery, dispositive motion, and trial deadlines be

extended until such time as a decision in the PCR trial occurs. At that time, the Court could reset

appropriate deadlines.

       WHEREFORE, Defendant Officer Steinkamp prays that this Court extend the discovery,

dispositive motion and trial dates.



                                           Respectfully submitted,

                                           HOPKINS & HUEBNER, P.C.

                                           By /s/ Hugh J. Cain
                                             Hugh J. Cain, AT0001379

                                           By /s/ Brent L. Hinders
                                             Brent L. Hinders, AT0003519
                                             2700 Grand Avenue, Suite 111
                                             Des Moines, IA 50312
                                             Telephone: 515-244-0111
                                             Facsimile: 515-244-8935
                                             hcain@hhlawpc.com
                                             bhinders@hhlawpc.com
                                             ATTORNEYS FOR DEFENDANT
                                             RYAN STEINKAMP




                                                 2
            Case 4:20-cv-00227-HCA Document 22 Filed 03/17/21 Page 3 of 3
                                                                        CERTIFICATE OF SERVICE

                                                     The undersigned certifies that the foregoing instrument was served
                                                     upon each of the attorneys of record of all parties to the above-entitled
                                                     cause herein at their respective addresses disclosed on the pleadings
                                                     of record on the 17th day of March, 2021.
                                                     By   ☐ U.S. Mail           ☐ Fax
                                                          ☐ Hand Delivery ☐ Electronically through CM-ECF
                                                          ☐ Private Carrier ☐ Other:
                                                     Signature /s/ Donna R. Stiegel


Original filed.



Copy to:

Gina Messamer
PARRISH KRUIDENIER DUNN
GENTRY BROWN PERGMANN &
MESSAMER, L.L.P.
2910 Grand Ave.
Des Moines, IA 50312
Telephone: 515-284-5737
Facsimile: 515-284-1704
gmessamer@parrishlaw.com

ATTORNEYS FOR PLAINTIFF

Michelle Mackel-Wiederanders
400 Robert D. Ray Drive
Des Moines, IA 50309
Telephone: 515-283-4537
mrmackel@dmgov.org
ATTORNEY FOR DEFENDANTS

Steve Eckley
Eckley Law PLLC
666 Walnut Street, Suite 2308
Des Moines IA 50309
Telephone: 515-218-1717
Facsimile: 515-218-1555
steve@steveeckleylaw.com
ATTORNEY FOR BRIAN MINNEHAN
S:\HJC\35-35 Fugensuch v. Minnehan\Pleadings\21-03-16 Motion to Continue.docx4370




                                                                  3
